Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 04/11/2022. As directed by the amendment: claims 36-40, 42, 44-46, 48-53, 55, 58, 61-67, and 69-70 have been amended, no claims have been withdrawn, claims 1-35 have been cancelled, and no new claims have been added.  Thus, claims 36-70 are presently under consideration in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Alfred K. Dassler on 08/12/2022.
The application has been amended as follows: 
On lines 15-21 of claim 36, “at least one of a flow guide or a deflector configured to at least one of guide or deflect at least one of the substance or substance2 of 26NLB-P295CT1628 - Application No. 16/310,264Response to Office action January 11, 2022 Response submitted April 11, 2022free air streams, such that the substance and substance free air streams flowing away from the device meet one another and realize a common substance hot air stream flowing away from the device.” will read --at least one of a flow guide or a deflector configured to at least one of guide or deflect at least one of the substance or substance2 of 26NLB-P295CT1628 - Application No. 16/310,264Response to Office action January 11, 2022Response submitted April 11, 2022-free hot air streams, such that the substance and substance-free hot air streams flowing away from the device meet one another and realize a common substance hot air stream flowing away from the device.--.
On line 8 of claim 40, “flow guide or deflector is assigned” will read --flow guide or the deflector is assigned--.
On lines 3-4 of claim 48, “said at least one flow guide or deflector at least one of predefines” will read --at least one of the flow guide or the deflector at least one of predefines--.
On line 10 of claim 48, “impact point; and/or” will read --impact point; or--.
On line 5 of claim 65, “flow guide or deflector and” will read --flow guide or said deflector and--.
On line 5 of claim 67, “flow guide or deflector which” will read --flow guide or said deflector which--.

Reasons for Allowance
Claims 1-35 are canceled.
Claims 36-70 are allowed.
Applicant’s arguments on pages 20-22 of the REMARKS that “…Porchia, however, unlike the present invention, does not disclose any substance-free hot air stream generated by the at least one heating element…” have been considered and persuasive. The teaching of PORCHIA is not sufficient to render the claims prima facie obvious.   Therefore, allowance of Claims 36-70 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761